DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application is a 371 of PCT/EP2019/066215 filed 06/19/2019; and the PCT/EP2019/057459 has PRO of 62687876 filed 06/21/2018.
	This application also claims foreign priority to EPO EP18179125.2 filed 06/21/2018 and EPO EP18184284.0 filed 07/18/2018.
	The instant application is afforded the effective filing date of 06/21/2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/21/2020 have been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 13-17, drawn to the core-shell microcapsule slurry and composition comprising the microcapsule, in the reply filed on 10/13/2021 is acknowledged.
s 1-12 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/2021.

Status of the Claims
Claims 1-20 are pending in this instant application, of which claims 1-12 and 18-20 are withdrawn at this time as being drawn to non-elected invention/group.
Claims 13-17 are examined herein on the merits for patentability.

Claim Objections
	Claim 13 objected to because of the following informalities: it is suggested that all the dashes (-) be removed from claim 13. It is noted that [w]here a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). See MPEP §608.01(m). Appropriate correction is required.

Claim Interpretation
	The term “optionally” in claim 13 is interpreted as not required in the composition. 
	For this office action and art rejection purposes, the components/elements following the term “optionally” in claim 13 will be interpreted as components/elements that are made optional or not required, and thereby not part of the claimed core-shell microcapsule slurry. 

	As such, claim 13 is interpreted as a core-shell microcapsule slurry comprising at least one microcapsule made of: an oil-based core; and a biopolymer shell comprising a protein, wherein at least one protein is crosslinked.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dardelle et al (10 September 2015; US 2015/0250689 A1).
Regarding claim 13, Dardelle teaches a multilayer core/shell microcapsules suspension comprising microcapsules made of an oil-based core such as a perfume oil or a flavor oil, and an outer shell comprising a protein such as gelatin, wherein the protein is crosslinked (Abstract; [0011]-[0013], [0021]-[0034], [0040]-[0042]; Examples 1-5; claims 1-12 and 14-15).

Regarding claim 17, Dardelle teaches a composition in the form of perfumed consumer product, wherein the composition contains the multilayer core/shell microcapsules comprising an oil-based core such as a perfume oil, and an outer shell comprising a protein such as gelatin, wherein the protein is crosslinked (Abstract; [0013], [0010]-[0011], [0026], [0030], [0042], [0096]; Examples 1-5).
As a result, the aforementioned teachings from Dardelle are anticipatory to claims 13 and 16-17 of the instant invention.

Claim(s) 13-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan et al (19 May 2011; US 2011/0117180 A1).
Regarding claims 13-15, Yan teaches core/shell microcapsules suspension comprising microcapsules made of an oil-based core such as a flavor oil, and an outer shell comprising a protein such as a mixture of sodium caseinate and whey protein, wherein the shell is crosslinked (Abstract; [0005]-[0006], [0025], [0030], [0033], [0047], [0068], [0090]; Example 13; claims 1, 8, 19-20, 35, 66, 77, 88, 90 and 105).
Regarding claim 17, Yan teaches a composition in the form of flavored product, wherein the composition contains the core/shell microcapsules suspension comprising microcapsules made of an oil-based core such as a flavor oil, and an outer shell comprising a protein such as a mixture of sodium caseinate and whey protein, wherein the shell is crosslinked (Abstract; [0005]-[0006], [0025], [0030], [0033], [0047], [0068], 
As a result, the aforementioned teachings from Yan are anticipatory to claims 13-15 and 17 of the instant invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dardelle et al (10 September 2015; US 2015/0250689 A1), and further in view of Yan et al (19 May 2011; US 2011/0117180 A1).
The core-shell microcapsule slurry of claims 13 and 16-17 are discussed above, said discussion being incorporated herein in its entirety.
However, Dardelle does not teach the protein comprises sodium caseinate of claim 14; and the protein is a mixture comprising sodium caseinate and whey protein of claim 15.
Regarding claims 14-15, Yan teaches vegetarian microcapsules comprising an oil-based core such as flavor oil and an outer shell comprising protein such as a mixture of sodium caseinate and whey protein, wherein the shell is crosslinked (Abstract; [0005]-[0006], [0025], [0030], [0033], [0047], [0068], [0090], [0098], [0116], [0118]-[0120], [0125]-[0126]; Example 13; claims 1, 8, 19-20, 35, 66, 77, 88, 90 and 105). Yan teaches the vegetarian microcapsule containing an outer shell comprising a mixture of sodium caseinate and whey protein is advantageous over microcapsule shell made from animal product such as gelatin when one desires a microcapsule that is free of such animal by-products, such as for religious or dietary reasons, as well as, microcapsules have a high payload, are structurally strong, and are made from shell materials that are not by-products of animals ([0005]). 

From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11135561 in view of Yan et al (19 May 2011; US 2011/0117180 A1) and Schwab (US 4,162,165 A). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the Patent ‘561 significantly overlap with the subject matter of the instant claims, i.e. core-shell microcapsule slurry comprising 
It would have been obvious to form the shell of the Patent ‘561 with a crosslinked protein in view of the guidance from Yan, which teaches the protein that forms the outer shell of the microcapsule is crosslinked via transglutaminase (Yan: Abstract; [0005]-[0006], [0025], [0030], [0033], [0047], [0068], [0090]-[0091], [0098], [0116], [0118]-[0120], [0125]-[0126]; Example 13; claims 1, 8, 19-20, 35, 66, 77, 88, 90 and 105).
It would also have been obvious to include an outer mineral layer around the microcapsule of the instant claims in view of the guidance from Schwab, which teaches that microcapsule can be further coated with inorganic particles such as titanium dioxide or calcium carbonate so as the microcapsule can be easily dispersed in heated composition (Schwab: Abstract; column 3, lines 59-end; column 5, lines 55 to column 6, line 9; Examples 1-2; claims 1-4).
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the U.S. Patent No. 11135561 in view of Yan and Schwab. 

Conclusion
	No claim is allowed.
	Pertinent prior arts: US 2004/0191366 (microcapsule with outer mineral layer to improve the heat stability of the microcapsule); and WO 2018/115330 (cited in IDS 08/21/2020; mineralized core-shell microcapsule slurry comprising microcapsule having an oil core, a polymeric shell, and a mineral layer).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613